Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 08/13/2021.  In the Amendment, applicant amended claims 1, 15 and 19.  

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stamper et al. (US PGPUB 2008/0004117, hereinafter Stamper), in view of Van Luchene (US PGPUB 2014/0357352, hereinafter Van) and further in view of Muller et al. (US PGPUB 2012/0142429, hereinafter Muller).
As per as claim 1, Stamper discloses:
 A method for providing gaming assistance (Stamper, e.g., fig. 2, associating with texts description, [0003], [0016-0017], “…assistance is provided for a portion of the game in the form of an additional character in the game”), comprising:
 	receiving over a network at a back-end server information related to a plurality of game plays of players for a gaming application (Stamper, e.g., [0015-0017], [0031-0032], “…gaming devices 101a-d (e.g. Xbox 360.TM.) connected together via a server 102 (e.g. an Xbox Live.RTM. Server). Each gaming device comprises a console 103, a display 104 and a controller 105. The connections may be wired or wireless, direct or indirect (e.g. over the internet). It will be appreciated that a network may comprise more or fewer devices and that each device may have one or more controllers connected to it…”);
 	receiving a query from a first player playing the gaming application, the query related to a first game play of the first player (Stamper, e.g., [0022-0025], “…a touch screen input, the call for help may be initiated by the gamer touching a panic/help "icon" or "image" to trigger the call…”);
	receiving information related to the first game of the first player (Stamper, e.g., [0047-0018], “…entity receives the acceptance message (step 212) and enables the relevant gamer and their associated gaming device 101b to join the game being 

 	determining a current game context of the first game play (Stamper, e.g., [0024], [0033-0041], “…controlling entity (in step 205) may include one or more of the following pieces of information…The message sent from the controlling entity to other gamers (in step 207) may include some or all of the information listed above (which may have also been included in the message sent to the controlling entity or may already have been known at the controlling entity)…”), based on the information related to the first game play of the first player and the information related to the plurality of game plays of the players;
 	generating a modeled response to the query and the current game context using a machine learning engine based on the information related to the plurality of game plays, (Stamper, e.g., [0033-0041], and [0080], “…controlling entity and therefore it may not be necessary to include some or all of this information within the message…The call for help sent out to other garners…may be sent to one or more other gamers…” and “…the responding player may be able to watch the initiating gamer's game play and provide advice on how to achieve a task (e.g. verbally using the chat facility on Xbox Live (trade mark)). To watch progress then they may have a gaming device that plays the same game environment and they could have a camera that follows the initiating gamer's actions…”)); and
 	sending the modeled response to a device of the first player (Stamper, e.g., [0080-0083], “…the responding player may be able to watch the initiating gamer's game 
	To make records clearer regarding to the features of “current game context based on the information related to the plurality of game plays” (although as stated above Stamper disclose this features current game context based on the information related to the plurality of game plays).
However Van, in an analogous art, discloses “current game context based on the information related to the plurality of game plays” (Van, e.g., [0255-0264], “…Character A may give advice to Character B. As Character B's successfully plays through the game, Character A may receive some benefit based on Character B's success. Eventually, Character B may become an expert and give advice to Character C. The game system may be configured such that Character C's success is beneficial not only to Character B, but also to Character A… assign a player or player character to be an expert for a particular game parameter. For example, system 10 may be configured to receive an indication that a player character has completed a game parameter; determine if expert status if available for that parameter, output an offer to be an expert to the player character who has completed that game parameter…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Van and Stamper to provide 
	The combination of Van and Stamper do not explicitly disclose the features of “the plurality of game plays of the players and the information related to the first game play of the first player used to match one or more game contexts of the plurality of game plays of the players to the current game context of the first player, wherein each of the one or more game contexts of the plurality of game plays of the players have a corresponding matching vector with a corresponding matching value that indicates similarity between a corresponding game context and current game context, the corresponding matching value exceeding a threshold”
	However Muller, in an analogous art, discloses “the plurality of game plays of the players and the information related to the first game play of the first player used to match one or more game contexts of the plurality of game plays of the players to the current game context of the first player, wherein each of the one or more game contexts of the plurality of game plays of the players have a corresponding matching vector with a corresponding matching value that indicates similarity between a corresponding game context and current game context, the corresponding matching value exceeding a threshold” (Muller, e.g., [0093-0095], [0103], [045-0246], “…the system may recommend other games to a player based on similarities between that player and other players playing that game or who have played that game…determines that a player's play style with respect to a  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Muller, Van and Stamper to help gather important behavioral data regarding to the user and further determine the player is interacting with several players within a group to archiving certain players satisfying criteria and exceeding the various thresholds specified that identified as role in order to improve the skill level (Muller, e.g., [0135-137]).

As per as claim 2, the combination of Muller, Van and Stamper disclose:
The method of claim 1, wherein generating a response includes:
 	interpreting the query (Stamper, e.g., [0033-0041], and [0080]); and
 	providing as input the interpreted query and the current game context for the gaming application into the machine learning engine configured to match the query that is interpreted and the current game context to the modeled response (Muller, e.g., [0131-0137], [0298], “…interactions of all players within the virtual world over time to understand how that player likes to play, who that player often interacts…threshold can represent a statistically determined dividing line between an average among all players, and those players within a predefined category or characterization of players who are statistically more likely than the rest of the players to perform certain actions…”), the modeled response being one of a plurality of modeled responses for the gaming application (Stamper, e.g., [0033-0041], and [0080]) and (Van, e.g., [0255-0264]) and further see (Muller, [0090], [0149], plurality of  game applications).

As per as claim 3, the combination of Muller, Van and Stamper disclose:
The method of claim 2, further comprising:
 	sending the query and the current game context to a third party artificial intelligence engine configured for interpreting the query and matching the interpreted query and current game context to the modeled response (Muller, e.g., [0064], [0148-0149], “…third party characterizing server 645 may receive the 

As per as claim 4, the combination of Muller, Van and Stamper disclose:
The method of claim 2, further comprising:
translating the query from a first format to a second format, wherein the first format is audio and the second format is text (Stamper, e.g., [0052], [0054], [0080], “The message calling for help (sent in step 207) may be sent to other gaming devices and/or other devices such as mobile telephones (e.g. via SMS), computers (e.g. via email or instant messenger) etc. The device by which a potential respondent gamer is alerted about the request for help may be determined by preferences set by them in a profile (e.g. using a graphical user interface). The message may be in the form of a textual message (e.g. via SMS), an audio message (e.g. an audio file)…”) and (Van, e.g., [0173], [0176] and [0206]).

As per as claim 5, the combination of Muller, Van and Stamper disclose:
 The method of claim 1, wherein the query is presented in a format including at least one of audio, text, and video (Stamper, e.g., [0052], [0054], [0080]) and (Van, e.g., [0173], [0176] and [0206]).

As per as claim 6, the combination of Muller, Van and Stamper disclose:
The method of claim 1, wherein the response is presented in a format including at least one of audio, text, and video (Stamper, e.g., [0052], [0054], [0080]) and (Van, e.g., [0173], [0176] and [0206]).

As per as claim 7, the combination of Muller, Van and Stamper disclose:
The method of claim 1 wherein the device comprises a companion mobile device, wherein the game play is presented on a display (Stamper, e.g., [0052-0057], [0080], [0092-0093]).

As per as claim 8, the combination of Muller, Van and Stamper disclose:
The method of claim 1, wherein the device comprises a display configured for presenting the first game play and the response (Stamper, e.g., [0033-0041]).

As per as claim 9, the combination of Muller, Van and Stamper disclose:
The method of claim 1, further comprising:
 	assigning to the first player an expert for obtaining assistance (Stamper, e.g., fig. 2, associating with texts description, [0003], [0016-0017], [0080-0085]); and
 	generating a communication session between the device of the first player and a device of the expert to enable the expert to render assistance to the first player (Stamper, e.g., fig. 2, associating with texts description, [0003], [0016-0017], [0080-0085]).

As per as claim 10, the combination of Muller, Van and Stamper disclose:
The method of claim 1, wherein the information includes game context data and global context data (Stamper, e.g., [0016], [0030-0042], [0052]).

As per as claim 11, the combination of Muller, Van and Stamper disclose:
The method of claim 10, wherein the game context data includes game state data and (OS) level data (Stamper, e.g., [0016], [0030-0042], [0052]).

As per as claim 12, the combination of Muller, Van and Stamper disclose:
The method of claim 11, wherein game state data includes at least one of the following:
(Since claim recites at least one of the following, therefore, it only need one of features below to meet the claim requirement).
Character (Stamper, e.g., [0017] and [0020]);
 	character race or type;
 	current quest for a first character in the game play (Stamper, e.g., [0033-0041]);
 	next quest for the first character in the game play;
 	location of the game play in a gaming environment; 
 	level of game playing the gaming environment; 
 	assets; 
 	loadout; and
 	skill set of the first character (Van, e.g., [0255-0264]).

As per as claim 13, the combination of Muller, Van and Stamper disclose:
The method of claim 11, wherein the OS level data includes at least one of the following:
	(Since claim recites at least one of the following, therefore, it only need one of features below to meet the claim requirement).
 	gaming input (Stamper, e.g., fig. 2, associating with texts description, [0017-0022], [0086]);
 	controller input;
 	timestamps of controller input;

As per as claim 14, the combination of Muller, Van and Stamper disclose:
The method of claim 10, wherein the global context data includes at least one of the following:
	(Since claim recites at least one of the following, therefore, it only need one of features below to meet the claim requirement).
 	player profile data (Stamper, e.g., [0030] and [0052]);
 	playing style of the first player;
 	skill level of the first player (Van, e.g., [0255-0264]);
 	whether or not the first player is currently playing the gaming application;
 	whether or not the first player is online;
 	the title of the gaming application;
 	co-players the first player is playing with;
 	frequency of input controller actuation; and
 	friends of the first player.

Claims 15-18 are  essentially the same as claims 1-14 except that they set forth the claimed invention as computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-14.

Claims 19-22 are essentially the same as claims 1-14 except that they set forth the claimed invention as a computer system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-14.

Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 08/13/2021 with respect to claims1-22 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.


Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to query the current game context and generated based on the information that relate to the plurality of game plays.

a.	Chickering et al. (2010/0178985, hereafter Chickering); “ARRANGEMENT FOR BUILDING AND OPERATING HUMAN-COMPUTATION AND OTHER GAMES” discloses generating tool which takes a file from game description language base on the corresponding human computation game and synchronize of player states during the game. 
Chickering further teaches query game context relates to the players and synchronize the game context relate to the players.
Chickering also teaches determine game context corresponding to the players that matching value exceeding a threshold. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TUAN A PHAM/Primary Examiner, Art Unit 2163